FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

CARSON HARBOR VILLAGE, LTD., a          
limited partnership dba Carson
Harbor Village Mobilhome Park,
                   Plaintiff-counter-
               defendant-Appellant,
                 v.
COUNTY OF LOS ANGELES; CITY OF
COMPTON; CITY OF CARSON,
                Defendants-counter-         No. 04-55024
                          claimants,          D.C. No.
CARSON HARBOR VILLAGE MOBILE               CV-96-03281-
HOME PARK, a California general                MMM
partnership; RICHARD G. BRALEY;              OPINION
WALKER SMITH, JR.,
                  Defendants-cross-
                          claimants,
                and
UNOCAL CORPORATION, a Delaware
Corporation,
                   Defendant-cross-
                 claimant-Appellee.
                                        
        Appeal from the United States District Court
           for the Central District of California
       Margaret M. Morrow, District Judge, Presiding

                  Argued and Submitted
          October 17, 2005—Pasadena, California

                   Filed January 12, 2006

                              507
508      CARSON HARBOR VILLAGE v. UNOCAL CORP.
 Before: Cynthia Holcomb Hall, Diarmuid F. O’Scannlain,
          and Richard A. Paez, Circuit Judges.

                 Opinion by Judge Hall
510        CARSON HARBOR VILLAGE v. UNOCAL CORP.


                         COUNSEL

Thomas W. Casparian, Gilchrist & Rutter, Santa Monica, Cal-
ifornia, and Chris M. Amantea, McDermott, Will & Emery,
Los Angeles, California, for the appellant.

Kurt Weissmuller, Weston, Benshoof, Rochefort, Rubalcava
& MacCuish, Los Angeles, California, for the appellee.


                         OPINION

HALL, Senior Circuit Judge:

   Plaintiff Carson Harbor Village, Ltd. (Carson Harbor)
appeals the district court’s grant of summary judgment for
Defendant Unocal Corporation (Unocal) denying Carson Har-
bor recovery of cleanup costs under the Comprehensive Envi-
ronmental Response, Compensation, and Liability Act
(CERCLA), 42 U.S.C. § 9601 et seq. Carson Harbor argues
there are genuine issues of material fact regarding whether it
substantially complied with the National Oil and Hazardous
Substances Pollution Contingency Plan (National Contin-
gency Plan). Carson Harbor also appeals the district court’s
exclusion of proffered documentary evidence, arguing that it
             CARSON HARBOR VILLAGE v. UNOCAL CORP.                    511
was properly authenticated and that the district court abused
its discretion in not considering late-filed declarations.

   The district court had jurisdiction pursuant to 42 U.S.C.
§ 9613. We exercise jurisdiction under 28 U.S.C. § 1291 and
affirm summary judgment for Unocal.

                        I.   BACKGROUND

  A.    Facts

   Carson Harbor is a limited partnership owned by James
Goldstein and his corporation, Goldstein Properties, Inc., of
which he is the sole shareholder and president. Carson Harbor
has owned the Carson Harbor Village Mobile Home Park (the
Property) in Carson, California since 1983. In the past, the
Property had been used as a dairy farm and for oil production
and storage. Unocal held an oil and gas lease in the Property
from 1945 until 1977, when the Property was converted into
a mobile home park. Included within the Property boundaries
are about seventeen acres of marshy wetlands, crossing the
Property with a downward slope from northeast to southwest.1

   Carson Harbor first discovered tar-like and slag material in
the wetlands on the Property in 1994. The tar-like material
was visible at the surface and covered an area about twenty
feet by thirty feet in the wetlands. Later excavation revealed
that the tar-like material actually covered an area about 170
feet long by 75 feet wide, with depths ranging from one to
five feet. The slag varied in size and depth, but was most con-
centrated near the tar-like material. In 1994, Carson Harbor
hired McLaren-Hart, a national environmental engineering
consulting firm, to investigate the pollution at the Property.
  1
   Carson Harbor asserts that the area is a federally protected wetlands.
However, as the district court properly noted, that contention is not rele-
vant to the outcome of the issues presented to this court and need not be
decided.
512          CARSON HARBOR VILLAGE v. UNOCAL CORP.
McLaren-Hart collected and analyzed samples of the tar-like
and slag materials to determine their components and found
lead concentrations well above allowable levels in California.

   As required by law, Carson Harbor notified the Regional
Water Quality Control Board (RWQCB) of the high lead con-
centrations. Additionally, on June 8, 1994, Carson Harbor
notified residents of the mobile home park of the pollution at
the Property. A letter was sent out alerting the residents that
high concentrations of lead were found in the wetlands. The
letter stated that residents were being given this notice “as
required by [California] Proposition 65.”

   On behalf of Carson Harbor, McLaren-Hart engaged in a
series of communications with the RWQCB about the pollu-
tion at the Property. Specifically, McLaren-Hart employees
met with RWQCB representatives on August 28, 1994, and
representatives of the RWQCB visited the Property and later
discussed that visit with McLaren-Hart. On January 27, 1995,
McLaren-Hart sent the RWQCB a proposed remedial action
plan for approval. After making minor modifications to the
proposed remedial action plan,2 the RWQCB approved the
remedial action plan on February 27, 1995.

   The remedial goals for the Property outlined in the reme-
dial action plan were to remove all the tar-like and slag mate-
rial, if possible; to ensure the removal did not endanger public
health and safety or the environment; and to ensure the
removal met standards of the RWQCB and other involved
agencies. The only remedial measure addressed by McLaren-
Hart in the remedial action plan was removal of the tar-like
  2
    The RWQCB required McLaren-Hart to perform the excavation during
dry weather; indicated that the slag material may be hazardous waste and
should be disposed of accordingly; affirmed that the cleanup criteria listed
in the remedial action plan were consistent with RWQCB requirements;
and stated that “gently sloping walls” would not be required in connection
with the backfilling plan.
              CARSON HARBOR VILLAGE v. UNOCAL CORP.                       513
and slag materials to decrease the concentration of pollutants
in the soil. There is no hint in the remedial action plan that
McLaren-Hart considered other possible remedial measures.
The sole indication that other options were considered is the
declaration of one of Carson Harbor’s experts, Dr. Hassan
Amini, filed in opposition to Unocal’s summary judgment
motion. Dr. Amini worked for McLaren-Hart during the
remedial action at the Property. In his declaration, he stated
that “[McLaren-Hart] considered various alternatives for
remediating the tar and slag material from the wetlands,
including the alternative of leaving the material in place.”

   Unocal was first notified of pollution at the Property on
March 10, 1995. Richard Close, Carson Harbor’s counsel at
the time, sent a letter to Unocal stating that Carson Harbor
intended to hold Unocal responsible for the pollution and
requesting Unocal’s assistance in the remedial action. Internal
memoranda from Unocal indicate that there had been numer-
ous spills in the polluted area, at least one of which was from
Unocal’s operations. Initially, Unocal indicated that because
of the sensitive nature of the wetlands “it seems unreasonable
to do anything but document [the pollution] and leave it.”
Later, Unocal acknowledged that McLaren-Hart would
remove the tar-like and slag material from the wetlands.

  Carson Harbor sent a letter to the mobile home park resi-
dents on July 5, 1995, notifying them that removal of tar-like
materials in the wetlands would begin on July 17, 1995. On
July 7, 1995, Close sent a similar letter to both State Senator
Ralph Dills, whose office had been involved in planning the
remediation efforts, and to the RWQCB.3
  3
    All of these letters, as well as the letter which initially notified Unocal
of the pollution at the Property, were exhibits attached to the disputed
Casparian Declaration. The other letters attached to the Casparian Declara-
tion were communications between Carson Harbor’s former counsel Rich-
ard Close, Carson Harbor’s agent Ken James, representatives of oil
companies that are or were associated with the Property, the Los Angeles
514           CARSON HARBOR VILLAGE v. UNOCAL CORP.
   During the remedial action,4 a total of 1,042 tons of mate-

Public Works Department, the County of Los Angeles Board of Supervi-
sors, the Los Angeles County Flood Control District, McLaren-Hart, the
RWQCB, the U.S. Army Corps of Engineers, the California Department
of Transportation, Unocal, the City of Carson, the California Department
of Fish and Game, the City of Compton, the County of Los Angeles, and
state Senator Dills.
   The Casparian Declaration was filed on June 3, 2003, in opposition to
Unocal’s motion for summary judgment, filed on May 19, 2003. One day
prior to the scheduled hearing on the summary judgment motion, Carson
Harbor received the tentative ruling of the district court excluding the
Casparian Declaration for improper authentication. On the day of the hear-
ing, just prior to its beginning, Carson Harbor offered declarations from
its former attorney, Richard Close, and from Dr. Amini, each authenticat-
ing certain letters attached to the original Casparian Declaration to which
they were a party. The district court declined to consider the late-
submitted declarations and ultimately excluded the majority of the exhibits
attached to the Casparian Declaration as well.
   We review that decision for an abuse of discretion. Orr v. Bank of
America, NT & SA, 285 F.3d 764, 773 (9th Cir. 2002) (citing Gen. Elec.
Co. v. Joiner, 522 U.S. 136, 141 (1997). In this case, Casparian did not
have any personal knowledge of the disputed documents, was not a party
to any of the letters, and offered the district court no other explanation of
how he could authenticate the documents. As a result of this lack of
authentication, the district court was well within its discretion to refuse to
admit the evidence, and we affirm its decision.
   Carson Harbor also argues that the district court should have considered
the additional declarations of Dr. Amini and Richard Close, submitted on
the day of the hearing, which purportedly provided proper authentication
of the disputed documents. While Carson Harbor’s deadline for filing its
opposition to Unocal’s summary judgment motion was shortened some-
what by the district court, Carson Harbor still did not submit the supple-
mental Amini and Close declarations in a timely fashion. Instead, it waited
until the day of the hearing, after it had received a copy of the district
court’s preliminary ruling excluding the Casparian Declaration. The dis-
trict court was not required to consider the late-submitted declarations and
it did not abuse its discretion by refusing to do so.
   4
     The district court found that Carson Harbor’s action here was a reme-
dial action, requiring compliance with more stringent National Contin-
gency Plan requirements, not a removal action, and Carson Harbor has not
challenged that finding on appeal.
           CARSON HARBOR VILLAGE v. UNOCAL CORP.             515
rial were excavated and transported offsite for disposal. On
October 11, 1995, after the remediation was complete,
McLaren-Hart sent the RWQCB a clean closure report dated
September 13, 1995. The RWQCB replied with a “no further
action” letter on October 18, 1995, after its staff inspected the
Property to ensure the remedial action was successfully com-
pleted.

  B.   Procedural History

   On May 7, 1996, Carson Harbor filed suit against Unocal,
various local governments, and the prior owners of the Prop-
erty seeking damages under CERCLA, the Resource Conser-
vation and Recovery Act, the Clean Water Act, and various
state laws including nuisance, indemnity, and negligent non-
disclosure. On November 7, 1997, then-District Judge Kim
McLane Wardlaw granted summary judgment in favor of all
defendants on all claims except some state law claims not rel-
evant here. Carson Harbor Village, Ltd. v. Unocal Corp., 990
F. Supp. 1188, 1199 (C.D. Cal. 1997). A Ninth Circuit panel
partially reversed summary judgment on the CERCLA claim.
Carson Harbor Village, Ltd. v. Unocal Corp., 227 F.3d 1196
(9th Cir. 2000), superseded by Carson Harbor Village, Ltd. v.
Unocal Corp., 270 F.3d 863 (9th Cir. 2001) (en banc) (Car-
son Harbor I). The en banc court reversed summary judgment
in favor of Unocal on the CERCLA claim and remanded for
a determination of whether Carson Harbor substantially com-
plied with the National Contingency Plan and could therefore
recover against Unocal under CERCLA. Carson Harbor I,
270 F.3d at 873. On remand, District Judge Margaret M. Mor-
row granted summary judgment in favor of Unocal on the
CERCLA claim, holding that Carson Harbor failed to show
there were genuine issues of material fact regarding whether
its remediation substantially complied with the National Con-
tingency Plan public participation and feasibility study
requirements. Carson Harbor Village, Ltd. v. Unocal Corp.,
287 F. Supp. 2d 1118, 1172, 1204 (C.D. Cal. 2003) (Carson
Harbor II).
516        CARSON HARBOR VILLAGE v. UNOCAL CORP.
   The district court’s grant of summary judgment is reviewed
de novo. Orr v. Bank of America, NT & SA, 285 F.3d 764, 772
(9th Cir. 2002). Viewing the evidence in the light most favor-
able to the nonmoving party and drawing all inferences in its
favor, we must determine whether there are any genuine
issues of material fact and whether the moving party is enti-
tled to judgment as a matter of law. Id.

                     II.   DISCUSSION

  A.   National Contingency Plan Compliance

   [1] CERCLA, 42 U.S.C. § 9601 et seq., was enacted in
1980 “to provide for liability, compensation, cleanup, and
emergency response for hazardous substances released into
the environment and the cleanup of inactive hazardous waste
disposal sites.” Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, Pub. L. No. 96-510,
94 Stat. 2767 (1980). CERCLA contains a provision, 42
U.S.C. § 9607(a), which allows private parties who incur
cleanup costs to recover those costs from “various types of
persons who contributed to the dumping of hazardous waste
at a site.” Ascon Properties, Inc. v. Mobil Oil Co., 866 F.2d
1149, 1152 (9th Cir. 1989). To establish a prima facie case
under § 9607(a), the plaintiff must show that (1) the property
at issue is a “facility” as defined in 42 U.S.C. § 9601(9); (2)
a “release” or “threatened release” of a “hazardous substance”
has occurred; (3) the “release” or “threatened release” has
caused the plaintiff to incur response costs that were “neces-
sary” and “consistent with the national contingency plan”; and
(4) the defendants are in one of four classes of persons subject
to liability under § 9607(a). Ascon Properties, 866 F.2d at
1152. Private parties have the burden of proving that cleanup
costs associated with remedial actions are consistent with the
National Contingency Plan to recover those cleanup costs
under CERCLA. 42 U.S.C. § 9607(a)(4)(B); Washington
State Dep’t of Transp. v. Washington Natural Gas Co., 59
F.3d 793, 800 (9th Cir. 1995).
           CARSON HARBOR VILLAGE v. UNOCAL CORP.              517
   [2] The National Contingency Plan is promulgated by the
Environmental Protection Agency pursuant to CERCLA. 42
U.S.C. § 9605. See generally 40 C.F.R. Part 300. The
National Contingency Plan outlines specific steps parties must
take in choosing a remedial action plan and cleaning up haz-
ardous waste. It is “designed to make the party seeking
response costs choose a cost-effective course of action to pro-
tect public health and the environment.” Washington State, 59
F.3d at 802. Private party remedial action is “consistent with
the [National Contingency Plan] if the action, when evaluated
as a whole, is in substantial compliance with . . . [certain pro-
cedural requirements], and results in a CERCLA-quality
cleanup.” 40 C.F.R. § 300.700(c)(3)(i) (emphasis added). Rel-
evant to this appeal, the National Contingency Plan requires
that the party seeking recovery provide an opportunity for
public comment and participation, conduct a remedial site
investigation, and prepare a feasibility study. 40 C.F.R.
§§ 300.700(c)(5)(vii)-(viii), (c)(6).

    1.   Public Participation Requirement

   The public participation requirement has two main compo-
nents. First, in developing a remedial action plan, prior to
actual field work beginning, the party conducting the cleanup
“shall . . . to the extent practicable” interview local officials,
community residents, or other interested or affected parties to
learn their concerns. 40 C.F.R. § 300.430(c)(2)(i). Addition-
ally, a formal community relations plan must be prepared to
ensure an opportunity for public involvement, and at least one
local “information repository” must be established to make
information available to the public about the site remediation.
40 C.F.R. § 300.430(c)(2)(ii). Second, after a remediation
plan has been chosen, the party conducting the cleanup shall
publish notice of the plan in a local newspaper, provide an
opportunity for submission of comments on the proposed
plan, provide an opportunity for a public meeting, make a
transcript of the meeting available to the public, and prepare
518           CARSON HARBOR VILLAGE v. UNOCAL CORP.
a written summary of significant comments and responses to
those comments. 40 C.F.R. § 300.430(f)(3).

   [3] Carson Harbor did not itself comply with the public par-
ticipation requirement of the National Contingency Plan dur-
ing its remedial action.5 Rather, it argues that the public
participation requirement is satisfied because of the “substan-
tial involvement” of the overseeing governmental unit, the
RWQCB. Several other courts, and the district court below,
have held that “participation by a public agency is sufficient
to demonstrate compliance with the [National Contingency
Plan] public comment requirement.” Carson Harbor II, 287
F. Supp. 2d at 1162 (citing Bedford Affiliates v. Sills, 156 F.3d
416, 428 (2d Cir. 1998)); see also Norfolk S. Ry. Co. v. Gee
Co., 158 F. Supp. 2d 878, 883 (N.D. Ill. 2001); Am. Color &
Chem. Corp. v. Tenneco Polymers, Inc., 918 F. Supp. 945, 957
(D.S.C. 1995). Our circuit has not decided if significant
agency involvement can satisfy the National Contingency
Plan’s public participation requirement, and we need not
decide that issue of first impression to resolve this case. Even
if significant agency involvement were enough to satisfy the
National Contingency Plan’s public participation requirement,
  5
    The district court correctly noted that there is no evidence in the record
that Carson Harbor prepared a community relations plan, that the public
was given notice of the remedial action, that the remediation plan was
published or otherwise made available to the public, that any public meet-
ing was held, or that any other opportunity for public comment was given.
There is evidence in the record that Carson Harbor notified local officials
and other interested parties, including Unocal. Additionally, meetings
were held with representatives from Carson Harbor, Unocal, the RWQCB,
and state Senator Dills’s office to discuss the Property and remediation
efforts. However, this alone does not create a genuine issue of material
fact as to whether Carson Harbor substantially complied with the public
participation requirement of the National Contingency Plan because there
was never an opportunity for the public at large to comment on the plan.
The best evidence of this is that local residents had to go to their state sen-
ator, Dills, to raise their concerns about the pollution at the Property and
its remediation.
           CARSON HARBOR VILLAGE v. UNOCAL CORP.              519
the involvement of the RWQCB in this case is insufficient to
do so.

   In Bedford Affiliates, the Second Circuit held that “exten-
sive involvement of a government agency charged with the
protection of the public environmental interest is an effective
substitute for public comment.” 156 F.3d at 428. In that case,
the agency had been “actively involved” in the cleanup for
four years and had negotiated a consent order with Bedford.
Id. at 428. Additionally, the agency in Bedford Affiliates was
present to “investigate the implementation of the preliminary
site assessment and the interim remedial measure.” Id. The
agency also negotiated a second consent order with Bedford
in 1995, and the cleanup was conducted “[u]nder the supervi-
sion of the [agency].” Id. at 422. Under those facts, the Sec-
ond Circuit held that “[w]here a state agency responsible for
overseeing remediation of hazardous wastes gives compre-
hensive input, and the private parties involved act pursuant to
those instructions, the state participation may fulfill the public
participation requirement.” Id. at 428.

   The facts before us in this case do not constitute active par-
ticipation by the RWQCB which could fulfill the public com-
ment requirement of the National Contingency Plan. In this
case, the RWQCB was involved in a very limited fashion. It
was not present when Carson Harbor did a preliminary inves-
tigation of the pollutants at the Property, as was the agency in
Bedford Affiliates. Furthermore, the RWQCB was not actively
involved in the remedial action at the Property. While repre-
sentatives from the RWQCB did visit the Property and partic-
ipate in meetings concerning the pollution at the Property, it
did not take a lead role like the agency in Bedford Affiliates
which negotiated two consent decrees. The RWQCB merely
approved McLaren-Hart’s proposed remedial action plan,
with very minor modifications. Additionally, the RWQCB did
not oversee the cleanup like the agency in Bedford Affiliates
did, but merely inspected the Property after cleanup was com-
plete to verify that McLaren-Hart had complied with the
520          CARSON HARBOR VILLAGE v. UNOCAL CORP.
remedial action plan. Even if we adopted the rule in Bedford
Affiliates that significant government agency involvement ful-
fills the public participation requirement of the National Con-
tingency Plan, the minor and ministerial involvement by the
RWQCB in this case would not suffice to be an effective sub-
stitute for public participation.6

      2.   Remedial Investigation and Feasibility Study
           Requirements

   The purpose of the remedial investigation is to “collect data
necessary to adequately characterize the site for the purpose
of developing and evaluating effective remedial alternatives.”
40 C.F.R. § 300.430(d)(1). The remedial investigation deter-
mines the nature and extent of the problem at the site. 40
C.F.R. § 300.5. The data collected during the remedial inves-
tigation is used during the feasibility study to develop and
evaluate options for a remedial plan. Id. The purpose of the
feasibility study is to “ensure that appropriate remedial alter-
natives are developed and evaluated such that relevant infor-
mation concerning the remedial action options can be
presented to a decision-maker and an appropriate remedy
selected.” 40 C.F.R. § 300.430(e)(1).

   The remedial investigation requires the party conducting
the cleanup to assess threats to human health or the environ-
ment, consider the physical characteristics of the site, the type
of pollution involved, the extent to which the source of the
pollution can be identified, potential pathways for exposure to
the pollution, and various other factors potentially relevant to
the analysis of remedial measures. 40 C.F.R. § 300.430(d)(1)-
(4). The feasibility study is prepared using data collected dur-
  6
   Carson Harbor’s argument that the public participation requirement can
be satisfied if the exhibits to the excluded Casparian Declaration are
admitted is unavailing. Those exhibits are simply letters between various
involved parties, see supra note 3, and do nothing to establish that the
RWQCB was significantly involved in the cleanup at the Property.
           CARSON HARBOR VILLAGE v. UNOCAL CORP.            521
ing the remedial investigation. In developing a remedial plan,
both the purpose of the plan and the potential methods for
achieving that objective must be considered. 40 C.F.R.
§ 300.430(e)(2)-(6). Each potential plan must be assessed for
effectiveness in achieving the stated objective, ease of imple-
mentation, and cost. 40 C.F.R. § 300.430(e)(7). Finally, the
feasibility study must include “a detailed analysis . . . on the
limited number of alternatives that represent viable
approaches to remedial action after evaluation in the screen-
ing stage.” 40 C.F.R. § 300.430(e)(9).

   [4] As recognized by the court below, Carson Harbor argu-
ably conducted a remedial investigation that substantially
complied with the National Contingency Plan. McLaren-Hart
analyzed the physical characteristics of the Property, deter-
mined the level and kind of pollutants present, and to some
extent, determined the potential source of the pollutants. Even
though no public health assessment was conducted, only sub-
stantial compliance is required to satisfy the National Contin-
gency Plan, and Carson Harbor meets that standard as to the
remedial investigation.

   [5] As to the feasibility study, however, Carson Harbor has
not demonstrated substantial compliance with the National
Contingency Plan. In arguing that it has complied with the
feasibility study requirement, Carson Harbor relies almost
solely on its remedial action plan and on Dr. Amini’s declara-
tion submitted in opposition to Unocal’s summary judgment
motion. The remedial action plan submitted to the RWQCB
has a full analysis of only one alternative: removal. The reme-
dial action plan discusses the remediation goals, the process
for removal, and the pollutant levels required after remedia-
tion to be safe for human health and the environment. How-
ever, discussing a single remediation alternative does not
establish substantial compliance with the feasibility study
requirements of the National Contingency Plan. One of the
hallmarks of the feasibility study requirement is assessing a
variety of possible alternatives and providing analysis of the
522        CARSON HARBOR VILLAGE v. UNOCAL CORP.
costs, implementability, and effectiveness of each, and choos-
ing the best alternative for the site at issue. In this case, Car-
son Harbor failed to consider any option other than removal
of the tar-like and slag materials.

   [6] The only evidence Carson Harbor puts forth to show
that it considered other options is the declaration of its consul-
tant, Dr. Amini, stating that “[a]t the time, [McLaren-Hart]
considered various alternatives for remediating the tar and
slag material from the wetlands, including the alternative of
leaving the material in place.” This statement alone, with no
records or other evidence whatsoever to support it, is not suf-
ficient to show that Carson Harbor substantially complied
with the feasibility study requirement of the National Contin-
gency Plan.

   [7] Carson Harbor also argues that removal was the only
viable remediation alternative and that it was therefore not
required to consider other alternatives. We have previously
rejected this argument in a factually similar case, Washington
State, 59 F.3d 793. In Washington State, we held insufficient
for National Contingency Plan compliance “summary analysis
[which] states that disposal of the tar at Arlington is the only
‘feasible option’ and does not indicate that other alternatives
were even considered.” 59 F.3d at 804. The facts in this case
are nearly identical to those in Washington State. Here, Car-
son Harbor’s remedial action plan only discusses removal of
the tar-like and slag material, and does not address any other
alternatives. Additionally, as in Washington State, there is no
assessment of the chosen removal alternative in the remedial
action plan in terms of effectiveness, cost, or ease of imple-
mentation. Carson Harbor has not shown that there are genu-
ine issues of material fact remaining on the issue of whether
it substantially complied with the feasibility study require-
ment of the National Contingency Plan. Therefore, the district
court correctly held that Unocal is entitled to summary judg-
ment as a matter of law on this issue.
           CARSON HARBOR VILLAGE v. UNOCAL CORP.           523
                   III.   CONCLUSION

   Carson Harbor has failed to put forth sufficient evidence to
show there remain genuine issues of material fact regarding
whether it substantially complied with the public participation
and feasibility study requirements of the National Contin-
gency Plan. Carson Harbor afforded the public no opportunity
to comment on, or even learn of, the proposed remediation
plan. The slight involvement of the RWQCB in overseeing
and approving the cleanup does not act as an effective substi-
tute for Carson Harbor’s failure here. Additionally, Carson
Harbor utterly failed to produce any evidence that it in any
way complied with the feasibility study requirement of the
National Contingency Plan. The sole indication that any alter-
natives besides removal were considered is Dr. Amini’s dec-
laration that McLaren-Hart had thought about other options.
This alone does not substantially comply with the feasibility
study requirement of the National Contingency Plan. Carson
Harbor did not substantially comply with the National Contin-
gency Plan, and the district court correctly held that Unocal
is entitled to summary judgment.

  AFFIRMED.